DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “threaded outer surface of the enclosure” recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the outer surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the column" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the threaded outer surface of the enclosure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 30 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance/position/location limited by the claim is uncertain.
The term “adjacent” in claim 34 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance/position/location limited by the claim is uncertain.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 16, 19-21, 24 and 29-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halfpenny (4,625,808). 
Halfpenny discloses a fire suppressant device comprising:
a housing 22;
an enclosure 50, 92, 64 having a closed end 50, 92 (upstream end) and a piercing end 66 (downstream end) disposed opposite the closed end;
wherein the enclosure is at least partially disposed within the housing and configured to enclose a fire extinguishing agent (fire extinguishing agent within fire extinguisher 110; the enclosure encloses the fire extinguishing agent within cylinder 22 before rods 94 engages second wall 34);
wherein the enclosure is configured to extend from the housing and pierce a container 12 (container 12 having wall 14; col. 4, ll. 10-11) to deliver the fire extinguishing agent from the enclosure to an inside space (inside space of compartment 12) of the container;
wherein the closed end comprises an end cap (disk 92 and piston 50) configured to engage with one of an outer surface (outer surface of piston rod 64) or an inner surface of the enclosure;
wherein the end cap includes a cap portion (upstream surface portion) and a base portion 54 (downstream portion);
further including at least one seal 96 disposed between the cap portion and the base portion;
wherein the end cap includes an expansion chamber 90 (holes/chamber 90 accommodates rod 94 which expands disk 92);
wherein the expansion chamber incudes an expansion agent 94;
wherein the enclosure further includes at least one of an aperture 70 or a baffle;
wherein the at least one of the aperture or the baffle is disposed adjacent to the piercing end;
wherein the housing includes a stop structure 34 configured to prevent the enclosure from being separated from the housing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 28-31, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,308,404. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,308,404 fully disclose the currently claimed invention. 
Claims 15, 28-31, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,604,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,604,083 fully disclose the currently claimed invention. 
Claims 15-19, 21, 22 and 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,873,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,873,006 fully disclose the currently claimed invention.  Regarding claims 17 and 18, U.S. Patent No. 9,873,006 discloses threads in claims 4 and 5 but does not disclose the specific locations of the threads.  Either claim 17 or 18 is inherent and the other is merely a reversal of parts.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have located the threads on the inner or outer surface of the enclosure and the corresponding threads on the end cap in the device of U.S. Patent No. 9,873,006 a mere design choice to ease manufacturing. 
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,065,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,065,486 fully disclose the currently claimed invention.  Regarding claims 17 and 18, U.S. Patent No. 11,065,486 discloses threads in claim 14 but does not disclose the specific locations of the threads.  Either claim 17 or 18 is inherent and the other is merely a reversal of parts.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have located the threads on the inner or outer surface of the enclosure and the corresponding threads on the end cap in the device of U.S. Patent No. 11,065,486 a mere design choice to ease manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK